ORDER

PER CURIAM.
Gary Silinzy (Movant) appeals from the motion court’s denial, without an evidentia-ry hearing, of Movant’s Rule 29.151 motion for post-conviction relief. Movant was convicted, following a jury trial, of one count of first-degree assault, one count of first-degree burglary, one count of third-degree assault, and one count of armed criminal action.2
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Unless otherwise indicated, all rale citations are to Mo. R.Crim. P.2006.


. This Court affirmed Movant’s convictions in State v. Silinzy, 157 S.W.3d 326 (Mo.App.E.D.2005).